DETAILED ACTION

Claim Objections
Claim 17 is objected to because of the following informalities:  Claims defines L as a neutral or cationic Lewis acid.  Technically, in Chemical Formula 15, L is a Lewis base such that [L-H]+ is the corresponding conjugate (Brønsted) acid.  In Chemical Formula 16, [L]+ is a cationic Lewis acid and precursor L would be a conjugate base of [L]+.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Resconi et al. (US 6,730,754).
The prior art of Resconi et al. relates to transition metal complexes corresponding to the  
      
    PNG
    media_image1.png
    143
    310
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    153
    160
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    155
    166
    media_image3.png
    Greyscale
            
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
      
Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2004/0023791).
Wang et al. discloses ethylene copolymers having a density of less than 0.91 g/cm3.  Present claims are drawn to an olefin-based polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
  
Conclusion
Subject of claims are patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  Claims 18 and 19, drawn to an olefin-based polymer, are presented as product-by-process claims and include all limitations of independent claim 1 and intervening claim 16.   






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 6, 2021